Filed 11/24/20 P. v. Hernandez CA4/1

                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



THE PEOPLE,                                                          D076941

         Plaintiff and Respondent,

         v.                                                          (Super. Ct. No. JCF36035)

SHAWN HERNANDEZ,

         Defendant and Appellant.


         APPEAL from an order of the Superior Court of Imperial County,
Christopher J. Plourd, Judge. Affirmed.
         Pauline E. Villanueva, under appointment by the Court of Appeal, for
Defendant and Appellant.
         Xavier Becerra, Attorney General, Lance E. Winters, Chief Assistant
Attorney General, Julie L. Garland, Assistant Attorney General, Eric A.
Swenson, Allison V. Acosta, and Kristine A. Gutierrez, Deputy Attorneys
General, for Plaintiff and Respondent.
      Shawn Hernandez, who is serving a prison sentence for possessing
cannabis in prison in violation of Penal Code section 4573.6, appeals from the

trial court’s denial of his petition to dismiss and recall his sentence.1
Hernandez’s petition was based on the fact that, after his conviction, the
voters adopted Proposition 64, making it legal for persons at least 21 years of
age to possess up to 28.5 grams of cannabis except in specifically identified
circumstances, and giving persons currently serving a sentence for a
cannabis-related crime that is no longer an offense after Proposition 64, the
ability to petition for relief in the form of recall or dismissal of their sentence.
(Prop. 64, §§ 4.4, 8.7, as approved by voters, Gen. Elec. (Nov. 8, 2016); Health
& Saf. Code, § 11361.8, subd. (a).)
      In resolving this appeal, we rely on the reasoning of our recent opinion
in People v. Whalum (2020) 50 Cal. App. 5th 1, review granted August 12,
2020, S262935 (Whalum), in which we concluded that the similar crime of
possessing unauthorized cannabis in prison in violation of section 4573.8 was
not affected by Proposition 64. Accordingly, we conclude that the trial court
properly determined that Hernandez was not entitled to relief, and we
therefore affirm the order denying Hernandez’s petition.
                                         I.
               FACTUAL AND PROCEDURAL BACKGROUND
      On February 26, 2016, an indictment accused Hernandez of possessing
an unauthorized substance in prison in violation of section 4573.6. The
indictment was based on a correctional officer’s discovery of approximately
0.5 grams of cannabis on Hernandez’s person in Calipatria State Prison. On
August 18, 2016, Hernandez pled no contest to a violation of section 4573.6


1    Unless otherwise indicated, all further statutory references are to the
Penal Code.
                                         2
and admitted a prior strike. On September 15, 2016, the trial court imposed
a sentence of two years, to run consecutive to the time Hernandez was
currently serving in prison.
      On August 7, 2019, the public defender, on behalf of Hernandez, filed a
petition to recall and dismiss Hernandez’s sentence based on the electorate’s
adoption of Proposition 64 in 2016, which enacted laws legalizing the
possession of up to 28.5 grams of adult cannabis except in specifically
identified circumstances. (Prop. 64, § 4.4, as approved by voters, Gen. Elec.
(Nov. 8, 2016).) Hernandez relied on Proposition 64’s enactment of Health
and Safety Code section 11361.8, subdivision (a), under which a person
serving a sentence for conduct that is no longer criminalized or that is
penalized less harshly due to Proposition 64 may file a petition for a recall or
dismissal of sentence. (Prop. 64, § 8.7)
      After several hearings, the trial court issued a written ruling denying
the petition, concluding that it was bound to follow the First District’s
opinion in People v. Perry (2019) 32 Cal. App. 5th 885 (Perry). Perry held that
in enacting Proposition 64 the voters did not intend to affect statutes making
it a crime to possess cannabis in a correctional institution. (Id. at p. 890.)
       The trial court granted Hernandez’s request for a certificate of
probable cause, and Hernandez filed an appeal from the order denying his
petition.
                                        II.
                                 DISCUSSION
      In the November 8, 2016 election, the voters adopted Proposition 64,
the Control, Regulate and Tax Adult Use of Marijuana Act. (Prop. 64, § 1, as
approved by voters, Gen. Elec. (Nov. 8, 2016).) Among other things, the act
included a provision legalizing certain activity involving 28.5 grams or less of


                                        3
cannabis by persons 21 years of age or older. (Health & Saf. Code, § 11362.1,
added by Prop. 64, § 4.4.) As relevant here that provision states,
      “(a) Subject to [Health and Safety Code] [s]ections 11362.2,
      11362.3, 11362.4, and 11362.45, but notwithstanding any other
      provision of law, it shall be lawful under state and local law, and
      shall not be a violation of state or local law, for persons 21 years
      of age or older to:

      “(1) Possess, process, transport, purchase, obtain, or give away to
      persons 21 years of age or older without any compensation
      whatsoever, not more than 28.5 grams of cannabis not in the
      form of concentrated cannabis;

      [¶] . . . [¶]

      “(4) Smoke or ingest cannabis or cannabis products[.]” (Health &
      Saf. Code, § 11362.1.)

      The exceptions set forth in Health and Safety Code sections 11362.2,
11362.3, 11362.4, and 11362.45, include the following carve-out, which is
specifically applicable to correctional institutions: “Section 11362.1 does not
amend, repeal, affect, restrict, or preempt: [¶] . . . [¶] (d) Laws pertaining to
smoking or ingesting cannabis or cannabis products on the grounds of, or
within, any facility or institution under the jurisdiction of the Department of
Corrections and Rehabilitation or the Division of Juvenile Justice, or on the
grounds of, or within, any other facility or institution referenced in
Section 4573 of the Penal Code.” (Health & Saf. Code, § 11362.45.)
      Proposition 64 also enacted a provision stating that “[a] person
currently serving a sentence for a conviction, whether by trial or by open or
negotiated plea, who would not have been guilty of an offense, or who would
have been guilty of a lesser offense under the Control, Regulate and Tax
Adult Use of Marijuana Act had that act been in effect at the time of the
offense may petition for a recall or dismissal of sentence before the trial court

                                         4
that entered the judgment of conviction in his or her case to request
resentencing or dismissal . . . .” (Health & Saf. Code, § 11361.8, subd. (a).)
Hernandez seeks relief under this provision. According to Hernandez,
because Proposition 64 legalized adult possession of up to 28.5 grams of
cannabis except in specifically identified circumstances, it is no longer a
crime under section 4573.6 to possess a drug in a correctional institution if
that drug is cannabis. Hernandez also points out that the carve-out in
Health and Safety Code section 11362.45, subdivision (d), does not refer to
laws criminalizing the possession of cannabis in a correctional institution,
and instead refers only to “smoking or ingesting cannabis.”
      As we noted in Whalum, the issue of whether Proposition 64 affected
the existing prohibitions against the possession of cannabis in a correctional
institution is currently pending before our Supreme Court. (Whalum, supra,
50 Cal.App.5th at p. 5, review granted.) Specifically based on a disagreement
between the First District in Perry, supra, 32 Cal. App. 5th 885 and the Third
District in People v. Raybon, our Supreme Court granted review in Raybon to
resolve the issue. (People v. Raybon (2019) 36 Cal. App. 5th 111, review
granted Aug. 21, 2019, S256978 (Raybon).)
      Both Raybon and Perry concerned a conviction for possessing
marijuana in prison in violation of section 4573.6, which is the same
provision at issue in this case. (Perry, supra, 32 Cal.App.5th at p. 888;
Raybon, supra, 36 Cal.App.5th at p. 113, review granted.) Section 4573.6,
subdivision (a), which applies only to controlled substances, provides in
pertinent part: “Any person who knowingly has in his or her possession in
any state prison . . . any controlled substances, the possession of which is
prohibited by Division 10 (commencing with Section 11000) of the Health and
Safety Code, . . . without being authorized to so possess the same by the rules


                                        5
of the Department of Corrections, rules of the prison . . . or by the specific
authorization of the warden, superintendent, jailer, or other person in charge
of the prison, . . . is guilty of a felony punishable by imprisonment pursuant
to subdivision (h) of Section 1170 for two, three, or four years.”
      In Whalum, we addressed the impact of Proposition 64 on a conviction
for possessing marijuana in prison in violation of a different provision—
section 4573.8. (Whalum, supra, 50 Cal.App.5th at p. 10, review granted.)
Section 4573.8 provides in relevant part: “Any person who knowingly has in
his or her possession in any state prison . . . drugs in any manner, shape,
form, dispenser, or container, any device, contrivance, instrument, or
paraphernalia intended to be used for unlawfully injecting or consuming
drugs, or alcoholic beverages, without being authorized to possess the same
by rules of the Department of Corrections, rules of the prison or jail,
institution, camp, farm, or place, or by the specific authorization of the
warden, superintendent, jailer, or other person in charge of the prison, . . . is
guilty of a felony.”
      In Whalum, supra, 50 Cal.App.5th at page 12, review granted, we
agreed with Perry’s analysis, parts of which we found to be applicable to
either a conviction under section 4573.6 or a conviction under 4573.8.
Specifically, following Perry’s approach of focusing on the meaning of the
phrase “pertaining to” we determined that the carve out in Proposition 64 for
“[l]aws pertaining to smoking or ingesting cannabis” in a correctional
institution (Health & Saf. Code, § 11362.45, subd. (d), italics added), was
broad enough to cover laws prohibiting the possession of cannabis in a
correctional institution. We explained that “[b]ecause the phrase ‘pertaining
to’ signals a relation to something, we agree with Perry that laws prohibiting
the possession of cannabis fall within the scope of the statutory carve-out for


                                        6
laws ‘pertaining to smoking or ingesting cannabis’ in a correctional
institution.” (Whalum, at p. 12.) We therefore concluded “that Proposition 64
does not affect laws, including Penal Code section 4573.8, which make it a

crime to possess cannabis in a correctional institution.” (Whalum, at p. 10.)2
      Although Hernandez was convicted under section 4573.6 rather than
section 4573.8, our discussion in Whalum nevertheless controls the result
here. Both section 4573.6 and section 4573.8 criminalize the possession of
cannabis in prison. Thus, consistent with our decision in Whalum, both
provisions fall under the carve out in Proposition 64 because both are laws
“pertaining to smoking or ingesting cannabis” in a correctional institution
within the meaning of Health & Safety Code section 11362.45, subdivision
(d). Relief is not available for persons convicted under either provision.
Although Hernandez requests in his briefing that we reconsider Whalum, we
find no reason to depart from our reasoning in that case.
      We therefore conclude that the trial court properly determined that
Proposition 64 did not impact the crime of unauthorized possession of
cannabis in prison in violation of section 4573.6. Accordingly, we affirm the
trial court’s order denying Hernandez’s petition for relief pursuant to Health
and Safety Code section 11361.8, subdivision (a).




2     The Sixth District in People v. Herrera (2020) 52 Cal. App. 5th 982,
review granted Oct. 14, 2020, S264339, has agreed with Perry and Whalum
that “Proposition 64 did not decriminalize the possession of cannabis in a
penal institution . . . .” (Id. at p. 985 [analyzing a challenge to a conviction
under § 4573.6].)
                                        7
                               DISPOSITION
     The trial court’s order is affirmed.



                                             IRION, J.

WE CONCUR:




HUFFMAN, Acting P. J.




DATO, J.




                                       8